Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.         Rejection of the claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claim 53 and over claims 43-45 and 47-49 in view of claim 53 of the copending Application No. 15/775,530 is withdrawn. Claims of the copending Application No. 15/775,530 do not disclose “an inner surface of the at least one leg extending along and covering at least a portion of the side edge of the housing from the top surface to the bottom surface such that the lower end portion abuts the bottom surface of the housing” as set forth in amended independent claim 1 of the instant application.

Claim Objections
2.      Claims 1 and 11-12 are objected to because of the following informalities:  in claim 1, “the shaving blade unit; an inner surface of the at least one leg” should be – the shaving blade unit; and an inner surface of the at least one leg--. In claims 11-12, “The retainer of claim 8” should be –The shaving blade unit of claim 8--.  Appropriate correction is required.


    PNG
    media_image1.png
    798
    975
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –


4.          Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Follo et al. (2010/0077619 A1), hereinafter Follo. Regarding claim 1, Follo teaches a shaving blade unit 10 comprising: a housing 12 including a plurality of blades 14 extending along a longitudinal axis, the housing having a side edge extending perpendicular to the longitudinal axis, a top surface, and a bottom surface opposite the top surface: and a retainer 36 (annotated Fig. 5 above) mounted on the side edge, the retainer comprising an upper end portion (36a; annotated Fig. 5 above) and at least one leg (defined by a combination of tabs 42, 44 which extends from the rear edge 36b of the upper end portion 36a; annotated Fig. 5 above); the upper end portion including an upper surface having a planar portion and an opposing lower surface having a planar portion, and front and rear edges (36a, 36b; annotated Fig. 5 above)  extending longitudinally between a pair of opposing parallel side edges (36c, 36d; annotated Fig. 5 above); the at least one leg (42, 44) depending from at least a portion of the rear edge (36b) of the upper end portion (36a), extending substantially transverse to the upper end portion, the at least one leg (42, 44) being positioned to expose at least a portion (defined by the portion of the rear edge 36b that does not extend with the leg 42, 44; annotated Fig. 5 above) of the rear edge; the at least one leg including a lower end portion 42 that curves upwardly and extends towards the lower surface (as clearly shown in Fig. 7) of the upper end portion (36a); the upper end portion of the retainer extending along the top surface of the housing and being configured to secure a plurality of blades 14 in the shaving blade unit 10; an inner surface of the at least one leg (shown in Fig. 4) and  . 
            Regarding claim 2, Follo teaches everything noted above including that the at least one leg (42, 44) is positioned to conceal the at least one portion of the rear edge (36b) and expose at least one portion of the rear edge. See annotated Fig. 5 above.    
            Regarding claim 3, Follo teaches everything noted above including that the at least one leg (42, 44) defines a cavity (shown in Figs. 5 and 8), the cavity being partially enclosed by the at least one leg and the upper end portion, the side edge of the housing being received in the cavity. 

Allowable Subject Matter
5.        Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.        Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
7.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
April 15, 2021